DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.

Response to Arguments
With respect to Applicant’s arguments regarding claim 11, Examiner respectfully asserts that there does not appear to be adequate original support for the newly added subject matter claiming connection of the projectile “at a suborbital stage”.  Examiner requests that Applicant indicate the specific original reference to suborbital connection in the disclosure.  Even assuming original support for this claim language, Examiner asserts that the AOE Tether Launch System conveys assembly of the launch components prior to a final orbit (i.e. boosting of the TLS from initial orbit to higher orbit).  Also, note that the assembly of the AOE TLS is completed prior to Mars Transfer Orbit.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hertzberg et al. (U.S. Patent 5,097,743).



In regards to claim 1, Hertzberg et al (henceforth referred to as Hertzberg) disclose a start gun system for accelerating a projectile to ram speed comprising: 
a distributed injection system comprising:
a start tube configured to selectively inject a pressurant.  Hertzberg teaches a launch tube with sections that “inject” combustible gas mixture into a starting chamber (gas from section 16 into section 14);
a control system configured to control staged injection of the pressurant along the start tube.  Hertzberg teaches launching projectiles using high pressure gas along intervals along the path of the projectile through a barrel of a launcher and this process is maintained via solenoid valves and a controlling system; and
a movable diaphragm configured to increase the relative velocity of the projectile in a medium.  Hertzberg teaches diaphragms (items 20a, 20b, 22) that burst and portions move relative to the projectile;
the movable diaphragm movable relative to the projectile within the start gun system.  The diaphragms move relative to the projectile when they are penetrated within the system.  


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by McDermott et al. (U.S. Patent 7,775,148).

In regards to claim 1, McDermott et al (henceforth referred to as McDermott) disclose a start gun system for accelerating a projectile to ram speed comprising: 
a distributed injection system comprising:
a start tube configured to selectively inject a pressurant.  McDermott teaches a launch tube with attached pressurant injection system (see figures);
a control system configured to control staged injection of the pressurant along the start tube.  McDermott teaches launching projectiles, including spacecraft, using high pressure gas injected at intervals along the path of the projectile through a barrel of a launcher and this process is maintained via a controller; and
a movable diaphragm configured to increase the relative velocity of the projectile in a medium.  McDermott teaches a sabot (item 33) and obturator plate/ring (item 32) that move with the projectile and constitute a “movable diaphragm”;
the movable diaphragm movable relative to the projectile within the start gun system.  The “diaphragm” of McDermott is capable of moving relative to the projectile while in the start gun system.  Note that the obturator plate is disconnected from the projectile and capable of being moved relative to the projectile at some instance during the loading process.  

In regards to claim 2, McDermott discloses that the movable diaphragm is configured to move towards the projectile through the start tube.  The sabot and obturator plate move “towards” the projectile as it travels down barrel.

In regards to claim 3, McDermott discloses that the selective injection of the pressurant comprises injection into the start gun tube through one or more of gas baffles, high speed valves, or diaphragms.  McDermott teaches fast acting valves (col. 12, lines 46-67).

In regards to claim 4, McDermott discloses an onsite distribution system configured to, upon request of a user, select and load into the start gun system a projectile, and launch the selected and loaded projectile.  The launching apparatus of McDermott incorporates selection and loading of a projectile into the launcher.

In regards to claim 5, McDermott discloses a ram accelerator coupled to the distributed injection system and the moveable diaphragm, wherein the ram accelerator is disposed in an underground facility, a floating system, or a flying vehicle.  McDermott teaches a ramjet (col. 1, lines 57-60) like device consistent with the instant invention along with a movable diaphragm (sabot and obturator plate) disposed in a ground based or water based launcher as depicted in figures 7a, b and c).

Claim(s) 11-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by AOE Tether Launch System.

In regards to claim 11, AOE Tether Launch System (henceforth referred to as AOE) discloses a method of self-assembly of projectiles, the steps comprising: launching a plurality of projectiles from a launch system.  AOE teaches launching multiple “SMART System TLS” spacecraft into low earth orbit (pages 54-56);
causing, at a suborbital stage, one or more of the plurality of projectiles to connect to one or more other projectiles of the plurality of projectiles.  AOE teaches connecting the TLS spacecraft together via tethers at a stage prior to the Mars orbital final stage (i.e. spacecraft are assembled and tethered in LEO and then launched to Mars to be placed in orbit around the planet; and
transferring one or more of a force, energy, or payload from one of the plurality of projectiles to one or more other projectiles for the plurality of projectiles.  The TLS spacecraft transfer force, energy, momentum etc.

In regards to claim 12, AOE discloses that the connection comprises a tether between a first projectile of the plurality of projectiles and a second projectile of the plurality of projectiles.  AOE teaches using a tether; and
the first projectile transfers a force to the second projectile through the tether.  The spacecraft exchange force and energy via the tether.

In regards to claim 13, AOE discloses detaching one or more of the connected projectiles from another projectile of the plurality of projectiles after the transferring.  AOE teaches that each of the alternative missions include tether release.

Allowable Subject Matter
Claims 6-10 are allowed.

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to teach or make obvious, including all the limitations of claim 6, a first control system configured to coordinate the acceleration of the respective projectiles in the respective plurality of launch mechanisms.  With respect to claim 14, the closest prior art fails to teach or make obvious, including all the limitations of claim 14, that the control system is configured to control the stage injection of the pressurant along the start tube providing a G-matched acceleration profile of the projectile below an acceleration threshold.

Summary/Conclusion
Claims 1-5 and 11-13 are rejected and claims 6-10 are allowed.  Claim 14 is objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641